759 N.W.2d 399 (2009)
Brian EBBERS, Jeff Steinport, and Karen Neal, Plaintiffs-Appellants,
v.
SECRETARY OF STATE, Attorney General, and Kent County Prosecutor, Defendants-Appellees, and
State Representative Robert Dean, Intervening Defendant-Appellee.
Docket No. 137000. COA No. 283782.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the motion for peremptory reversal is DENIED. The application for leave to appeal the June 19, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.